Ereedmatt, P. J.
After the rendition of a verdict in favor of the plaintiff herein, the trial judge, for reasons stated by him in his order, set aside the verdict as being against the weight of evidence and ordered a new trial. The question whether the verdict is against the weight of evidence is one the determination of which rests in the sound discretion of the court. Luhrs v. Brooklyn Heights R. R. Co., 11 App. Div. 173; S. C., 42 N. Y. Supp. 606. An examination of the record in the case at bar does not disclose such an abuse of this discretion as to warrant a reversal of the order made.
MacLeatt, J., concurs; Levbhtritt, J., taking no part.
Order affirmed, with costs.